This is a suit to reform a deed and remove cloud from title because of a clerical error by the scrivener. It was not a case of mutual error.
Several questions are argued but all turn on the fact of whether or not the chancellor properly interpreted the evidence.
The chancellor sustained exceptions to the master's report, denied reformation and dismissed the bill. We think the chancellor was in error. The evidence as a whole amply supports the prayer for reformation which should have been granted.
Reversed.
BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
JUSTICES WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.